Per Curiam.
The plaintiff and her former husband had the legal right to contract for a reduction in the alimony, and such an agreement having been made for a valid consideration, it is binding until set aside by a court of competent jurisdiction. In the absence of overreaching, such contracts will be enforced. (Aldrich v. Aldrich, 220 App. Div. 555; appeal dismissed, 247 N. Y. 563.) The cases of Gewirtz v. Gewirtz (189 App. Div. 483) and Hallow v. Hallow (200 id. 642) are not in point. In neither of these cases was there any consideration for the agreement to modify the decree. In the Gewirtz case, moreover, the contract purported to relieve the husband from all future liability to support his wife, in violation of the Domestic Relations Law. In this case plaintiff’s consent to reduce *669the alimony was sufficient consideration to support the contract of guaranty.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff in the sum of twenty-one dollars, with interest and costs.
All concur; present, Lydon, Callahan and Shientag, JJ.